UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1085


CATHERINE ANGELE DANKAM,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 14, 2016         Decided:   September 30, 2016


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.   Benjamin C. Mizer, Principal Deputy
Assistant   Attorney  General,   Eric  W.   Marsteller,  Senior
Litigation Counsel, Maarja T. Luhtaru, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Catherine Angele Dankam, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying her motion to reopen.                For the reasons

set forth below, we deny the petition for review.

     An alien may file one motion to reopen within 90 days of the

entry of a final order of removal.            8 U.S.C. § 1229a(c)(7)(A),

(C) (2012); 8 C.F.R. § 1003.2(c)(2) (2016).                  This time limit

does not apply if the basis for the motion is to seek asylum or

withholding of removal based on changed country conditions, “if

such evidence is material and was not available and would not

have been discovered or presented at the previous proceeding.”

8    U.S.C.        § 1229a(c)(7)(C)(ii);            accord         8         C.F.R.

§ 1003.2(c)(3)(ii).

     We review the denial of a motion to reopen for abuse of

discretion.     8 C.F.R. § 1003.2(a) (2016); INS v. Doherty, 502

U.S. 314, 323-24 (1992); Mosere v. Mukasey, 552 F.3d 397, 400

(4th Cir. 2009).      The Board’s “denial of a motion to reopen is

reviewed with extreme deference, given that motions to reopen

are disfavored because every delay works to the advantage of the

deportable    alien   who   wishes   merely    to   remain    in       the   United

States.”     Sadhvani v. Holder, 596 F.3d 180, 182 (4th Cir. 2009)

(internal quotation marks omitted).           The motion “shall state the

new facts that will be proven at a hearing to be held if the

                                     2
motion is granted and shall be supported by affidavits or other

evidentiary material.”        8 C.F.R. § 1003.2(c)(1).       It “shall not

be granted unless it appears to the Board that evidence sought

to be offered is material and was not available and could not

have been discovered or presented at the former hearing.”             Id.

     Here, the Board correctly found that Dankam’s motion was

untimely because it was not filed within 90 days of the final

administrative decision.        8 C.F.R. § 1003.2(c)(2).         We further

conclude   that   substantial    evidence   supports   the   finding      that

Dankam failed to establish changed country conditions excusing a

late or numerically barred motion to reopen.           We have considered

Dankam’s remaining arguments, including her due process claim,

and conclude that they are without merit.

     Accordingly, we deny the petition for review.               We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in    the   materials   before   this    court     and

argument would not aid the decisional process.

                                                          PETITION DENIED




                                      3